OPINION
This is a companion matter to that of Jack et al. v. First Judicial District Court, 27 P.2d 61, this day decided. The two matters involve the same facts except as to the bank in question. The two matters were argued and submitted together, at the conclusion of which it was stipulated that an opinion in one of the two matters might control the other. *Page 109
On the authority of the opinion in Jack et al. v. First Judicial District Court, it is ordered that the writ sought be denied, and that these proceedings be and are hereby dismissed.